DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected the species where the antimicrobial is present in the form of peracetic acid and spores are Bacillus subtilis, without traverse.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 29-32, 41, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 31-32, 41, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Mielnik et al. (previously cited) in view of Martin et al. (previously cited) and Malik et al. (previously cited).
Mielnik et al. teach a room (defined area) decontamination apparatus (see abstract). The room to be sterilized is envisioned as a hospital ward, laboratory, airport lounge, and an enclosure in general that can be isolated from the surrounding environment (see paragraph 23; instant claims 31-32). Microorganisms of concern are those that can survive and are found on carpets, furniture, walls, and the like (see paragraphs 2-3). The treatment procedure generates a vaporous microbial decontaminant such as hydrogen peroxide alone or in combination with peracetic acid (see paragraphs 32 and 34; instant claim 1). The compositions are particularly envisioned to kill spore forming bacteria (see paragraph 5). The space to be treated is contacted with the vaporous composition for 30 minutes or less at 25°C in order to deactivate the contaminants (see paragraph 33; instant claim 41). Hydrogen peroxide is 
Martin et al. teach a method of killing microbial spores with a decontaminant vapor (see example 9 and figure 21). This decontaminant vapor is generated from a composition that is a mixture that includes water, hydrogen peroxide and peracetic acid (see paragraphs 36 and 46; instant claim 1). The peracetic acid is preferably present at 1 to 4% of the hydrogen peroxide (see paragraph 46). An example is provided with hydrogen peroxide at 4 wt%, and peracetic acid at 0.2 wt% (see paragraph 90 and example 9). This concentration is referenced as a 4% solution and a range of dilution concentrations is taught for use that span from 0.1 to 4 wt% (see paragraphs 72 and 90 Bacillus subtilis as well as Bacillus atrophaeus (see paragraph 17, table II, and table IV). The bacterial stock employed was grown in a fermenter and subsequently dried onto a substrate for testing, indicating their ability to return to a vegetative state (see paragraph 69; instant claim 33). A vapor treatment on Bacillus atrophaeus spores present in dried form on a substrate with the decontaminant composition yielded a 5.5 log reduction at both 22ºC and 37ºC after 10 minutes of exposure to vapor from the 4% solution (see figure 21, paragraphs 31 and 75, and example 9; instant claim 41). Vapor from the 2 wt% solution moves from slightly more than one log reduction at 22ºC to 5.5 log reduction at 37ºC in ten minutes (see figure 21 and example 9). Another example shows that the log reduction due to exposure to the compositions of Martin et al. increases with time making both time and temperature result effective variables (see examples 2 and 9, figure 5 upper line and figure 21). Martin et al. generally teach their compositions to be used to kill microbes (see paragraph 53). They envision the composition being applied by evaporation where objects may be exposed to its vapor (see paragraph 53). In addition, Martin et al. teach efficacy of the composition due to adequate contact time and concentration (see paragraph 53).
Malik et al. teach various concentrations of hydrogen peroxide vapor that are effective at inactivating Bacillus subtilis spores on a surface (see abstract). Concentrations of 275-558 ppm are effective to achieve a greater than 5 log reduction in active spores within twenty minutes (see figure 3; instant claim 1). Increasing the concentration to approximately 1000 ppm dramatically decreases the exposure time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose Bacillus subtilis spores as the microorganisms to kill in the procedure of Mielnik et al. because it was taught by Martin et al. as a particular variety known to be desirous to kill with vaporous disinfectant actives that include hydrogen peroxide and to be effectively killed by its vapor. This modification would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome.  It additionally would have been obvious to employ a hydrogen peroxide and peracetic acid solution of Martin et al. in the vaporization process of Mielnik et al. within the range of dilutions and preferred proportions they teach because they were known to be used to generate a sterilizing vapor and includes both actives that are envisioned by Mielnik et al.  This modification would have been obvious in light of the teachings by Martin et al. of the effectiveness of their composition against this strain of bacteria. Given the teaching of a hydrogen peroxide at 0.1 to 4 wt% and the peracetic acid at 4 to 8% of the hydrogen peroxide, the peracetic acid would be present at 0.004 to 0.032 wt% and have a ratio of peracetic acid to hydrogen peroxide of 0.04 to 0.08. These ranges for the hydrogen peroxide, peracetic acid, and their ratio relative to one another overlaps with those instantly claimed, thereby rendering the instant limitations obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); .

s 1, 29-30, 41, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (previously cited) in view of Martin et al., Mielnik et al., and Malik et al. 
Wu et al. teach the sterilization of medical devices that have a lumen where endoscopes are envisioned (see abstract and paragraph 42). Various antimicrobial agents are employed including hydrogen peroxide and peracetic acid (see paragraph 76). Vapor sterilization is envisioned where a booster device is attached to the lumen containing device while placed in a sterilization chamber (see paragraph 80; instant claims 29-30). A vacuum is drawn on the chamber and the booster thus when the vapor is introduced to the chamber, the vacuum draws the vapor through the lumen of the device (see paragraph 83). A particular formulation for the sterilizing composition with both hydrogen peroxide and peracetic acid is not provided.
Martin et al. teach a method of killing microbial spores with a decontaminant vapor (see example 9 and figure 21). This decontaminant vapor is generated from a composition that is a mixture that includes water, hydrogen peroxide and peracetic acid (see paragraphs 36 and 46; instant claim 1). The peracetic acid is preferably present at 1 to 4% of the hydrogen peroxide (see paragraph 46). An example is provided with hydrogen peroxide at 4 wt%, and peracetic acid at 0.2 wt% (see paragraph 90 and example 9). This concentration is referenced as a 4% solution and a range of dilution concentrations is taught for use that span from 0.1 to 4 wt% (see paragraphs 72 and 90 and example 1). The peroxide is generally envisioned at 2 to 50% (see paragraph 46). In addition, Martin et al. teach their composition being effective against Bacillus subtilis as well as Bacillus atrophaeus (see paragraph 17, table II, and table IV). The bacterial Bacillus atrophaeus spores present in dried form on a substrate with the decontaminant composition yielded a 5.5 log reduction at both 22ºC and 37ºC after 10 minutes of exposure to vapor from the 4% solution (see figure 21, paragraphs 31 and 75, and example 9; instant claim 41). Vapor from the 2 wt% solution moves from slightly more than one log reduction at 22ºC to 5.5 log reduction at 37ºC in ten minutes (see figure 21 and example 9). Another example shows that the log reduction due to exposure to the compositions of Martin et al. increases with time making both time and temperature result effective variables (see examples 2 and 9, figure 5 upper line and figure 21). Martin et al. generally teach their compositions to be used to kill microbes (see paragraph 53). They envision the composition being applied by evaporation where objects may be exposed to its vapor (see paragraph 53). In addition, Martin et al. teach efficacy of the composition due to adequate contact time and concentration (see paragraph 53).
Mielnik et al. teach a room (defined area) decontamination apparatus (see abstract). The room to be sterilized is envisioned as a hospital ward, laboratory, airport lounge, and an enclosure in general that can be isolated from the surrounding environment (see paragraph 23; instant claims 31-32). Microorganisms of concern are those that can survive and are found on carpets, furniture, walls, and the like (see paragraphs 2-3). Particular locations in the rooms that hold the undesirable microorganisms include furniture and countertops composed of a variety of materials that include wood, fabric, and metal (see paragraphs 25 and 31; instant claims 26 and 
Malik et al. teach various concentrations of hydrogen peroxide vapor that are effective at inactivating Bacillus subtilis spores on surfaces (see abstract). Concentrations of 275-558 ppm are effective to achieve a greater than 5 log reduction in active spores within twenty minutes (see figure 3; instant claim 1). Increasing the concentration to approximately 1000 ppm dramatically decreases the exposure time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose Bacillus subtilis spores as the microorganisms to kill in the procedure of Wu et al. because it was taught by Martin et al. as a particular variety known to be desirous to kill with vaporous disinfectant actives that include hydrogen peroxide and to be effectively killed by its vapor. This modification would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome.  It additionally would have been obvious to employ a hydrogen peroxide and peracetic acid solution of Martin et al. in the vaporization process of Wu et al. within the range of dilutions and preferred proportions they teach because they were known to be used to generate a sterilizing vapor and includes both actives that are envisioned by Wu et al. and Mielnik et al.  This modification would have been obvious in light of the teachings by Martin et al. of the effectiveness of their composition against this strain of bacteria. Given the teaching of a hydrogen peroxide at 0.1 to 4 wt% and the peracetic acid at 4 to 8% of the hydrogen peroxide, the peracetic acid would be present at 0.004 to 0.032 wt% and have a ratio of peracetic acid to hydrogen peroxide of 0.04 to 0.08. These ranges for the hydrogen peroxide, peracetic acid, and their ratio relative to one another overlaps with those instantly claimed, thereby rendering the instant limitations obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim 1, 29-33, 41, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 of U.S. Patent No. 6,734,405 in view of Martin et al., Mielnik et al., and Malik et al.
Both the patented claims and the instant claims recite a method where a liquid containing a peroxy compound and water is introduced into a carrier gas, generating a dispersion, and subsequently vaporized. The vapor mixture is then fed into a defined space containing a microbially contaminated item and contacts the item, such that the item is decontaminated. Air is a disclosed carrier gas for the patented claims. The 
Martin et al. teach a method of killing microbial spores with a decontaminant vapor (see example 9 and figure 21). This decontaminant vapor is generated from a composition that is a mixture that includes water, hydrogen peroxide and peracetic acid (see paragraphs 36 and 46). The peracetic acid is preferably present at 1 to 4% of the hydrogen peroxide (see paragraph 46). An example is provided with hydrogen peroxide at 4 wt%, and peracetic acid at 0.2 wt% (see paragraph 90 and example 9). This concentration is referenced as a 4% solution and a range of dilution concentrations is taught for use that span from 0.1 to 4 wt% (see paragraphs 72 and 90 and example 1). The peroxide is generally envisioned at 2 to 50% (see paragraph 46). In addition, Martin et al. teach their composition being effective against Bacillus subtilis as well as Bacillus atrophaeus (see paragraph 17, table II, and table IV). The bacterial stock employed was grown in a fermenter and subsequently dried onto a substrate for testing, indicating their ability to return to a vegetative state (see paragraph 69; instant claim 33). A vapor treatment on Bacillus atrophaeus spores present in dried form on a substrate with the decontaminant composition yielded a 5.5 log reduction at both 22ºC and 37ºC after 10 minutes of exposure to vapor from the 4% solution (see figure 21, paragraphs 31 and 75, and example 9). Vapor from the 2 wt% solution moves from slightly more than one log reduction at 22ºC to 5.5 log reduction at 37ºC in ten minutes (see figure 21 and example 9). Another example shows that the log reduction due to exposure to the compositions of Martin et al. increases with time making both time and temperature 
Mielnik et al. teach a room (defined area) decontamination apparatus (see abstract). The room to be sterilized is envisioned as a hospital ward, laboratory, airport lounge, and an enclosure in general that can be isolated from the surrounding environment (see paragraph 23; instant claims 31-32). Microorganisms of concern are those that can survive and are found on carpets, furniture, walls, and the like (see paragraphs 2-3). Particular locations in the rooms that hold the undesirable microorganisms include furniture and countertops composed of a variety of materials that include wood, fabric, and metal (see paragraphs 25 and 31). The treatment procedure generates a vaporous microbial decontaminant such as hydrogen peroxide alone or in combination with peracetic acid (see paragraphs 32 and 34). The compositions are particularly envisioned to kill spore forming bacteria (see paragraph 5). The space to be treated is contacted with the vaporous composition for 30 minutes or less at 25°C in order to deactivate the contaminants (see paragraph 33). Hydrogen peroxide is taught present in the space at levels that start at 0.1 to 5 mg/L which corresponds to 0.1 to 5 ppm, where longer exposure times may be used for lower concentrations or larger enclosures while short times can be used for higher concentrations (see paragraphs 33 and 40). In addition, this teaching by Mielnik et al. 
Malik et al. teach various concentrations of hydrogen peroxide vapor that are effective at inactivating Bacillus subtilis spores on surfaces (see abstract). Concentrations of 275-558 ppm are effective to achieve a greater than 5 log reduction in active spores within twenty minutes (see figure 31). Increasing the concentration to approximately 1000 ppm dramatically decreases the exposure time necessary to achieve this same level of bacterial spore inactivation to around 6 minutes, whereas concentration increases beyond this value provide far less sizable improvements (see figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a hydrogen peroxide and peracetic acid solution of Martin et al. in the vaporization process of the patented claims within the range of dilutions and preferred proportions they teach because they were known to be used to generate a sterilizing vapor and includes both actives that are envisioned by Mielnik et al.  This modification would have been obvious in light of the teachings by Bacillus subtilis spores as the microorganisms to kill in the procedure of the patented claims would have been obvious because it was taught by Martin et al. as a particular variety known to be desirous to kill with the vaporous disinfectant actives that include hydrogen peroxide. This modification would have been obvious as the . 


Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered, but are unpersuasive. In light of the amendment to the claims, the objection is withdrawn.

The applicant asserts that the limitations of the claims are not met by the teachings of the cited prior art. As the new grounds of rejection detail above, this assertion is not supported by the teachings of this prior art. 
	The applicant additionally argues that Malik does not add to the disclosure of Mielnik and Martin. The applicant describes some of the teachings of Malik and note that they discuss the effectiveness of hydrogen peroxide vapor against Bacillus subtilis spores. This teaching is pertinent to the instantly claimed method because effectiveness of one of the two sporicidal active compounds alone at a claimed application level yields the expectation that the presence of an additional anti-sporicidal active would also be effective. Thus Malik is directly pertinent to the teachings of Mielnik in demonstrating particular hydrogen peroxide application concentrations in vapor form and their effectiveness on particular bacterial spores.
	

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615